DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second window spaced toward an interior of the spacecraft (claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Figure 9 shows a first window 27 receiving solar energy 16, presumably positioned on the outer face of the spacecraft, but while second window 28 is positioned below the first window, it is not shown to be spaced toward an interior of the spacecraft. Instead, directly below the second window is the rocket nozzle 31, which is generally not pointed towards the interior of the spacecraft.
The drawings are objected to for the improper use of shading. Shading is permitted under 37 C.F.R. 1.84(m) if it aids in understanding the invention and if it does not reduce legibility; “Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings.” The drawings do not appear to follow these guidelines for shading. Furthermore, solid black shading areas are only permitted when used to represent bar graphs or color. Note in particular figure 9.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it includes legal phraseology, phrases which can be implied and does not appear to be in narrative form. Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: the claim recites the limitation "the heat exchanger" in line 8, when “a heat exchanger” is not introduced until line 10 such that there is insufficient antecedent basis for this limitation. The simplest solution would be to switch “the” and “a” such that “a heat exchanger” is introduced in line 8 and line 10 further limits “the heat exchanger”.
Regarding claim 9: reference in this claim to “the pressure chamber” most reasonably points back to the “pressurized plenum chamber” of parent claim 4, since the “pressure chamber” is not introduced until claim 5, from which claim 9 does not depend. This interpretation is not however supported by the disclosure and is not shown in the drawings. Claim 9 should likely be amended to depend from claim 5.
Regarding claim 13: in lines 4-5, the second window is described as “spaced toward an interior of the spacecraft,” however from the context of the disclosure the second window is rather spaced toward an interior of the rocket propulsion system body; judging from figs. 3-8 the second window may be further away from the interior of the spacecraft body than the first window.
Regarding claims 2-12 and 14-23: these claims are rejected for incorporating the indefinite limitations of a parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-16 and 22-23 is/are rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Sanders (US 3,064,418 A).
Regarding claim 1: Sanders provides a rocket propulsion system (11) configured to produce thrust for a spacecraft (c. 1, ℓ. 14-15), the system comprising: 
one or more optical elements (13) configured to receive solar energy (c. 2, ℓ. 26-30), the optical elements comprising: 
a first window (upper 13) configured to allow energy to enter the rocket propulsion system and form a concentrated energy beam (see fig. 1, c. 2, ℓ. 26-29); and 
a second window (lower 13) positioned to allow the concentrated energy beam to pass to the heat exchanger (see fig. 1), the second window spaced away from the first window to form a pressurized plenum chamber therebetween (fig. 1: between windows 13); 
a heat exchanger (24) configured to receive the energy and use it to heat and pressurize a propulsion gas (c. 3, ℓ. 26-34); and 
a rocket nozzle (from 36 down) configured to expel the pressurized propulsion gas (see fig. 1; see also fig. 3 for an analogous nozzle with an arrow depicting direction of propulsion gas).
Regarding claim 13: Sanders teaches a method of manufacturing a spacecraft, comprising: 
positioning a first window (upper 13) toward an outer face of a spacecraft (the upper window 13 is positioned at the outer face of the rocket engine 11) such that it can receive solar energy (c. 2, ℓ. 26-30: the windows receive solar energy); 
aligning a second window (lower 13) with the first window such that the second window is spaced toward an interior of the spacecraft (fig. 1: the lower window 13 is spaced further within the rocket system than the upper window 13), forming a plenum chamber therebetween (fig. 1: between windows 13); 
configuring the first and second windows to focus an energy beam onto a heat exchanger (see fig. 1, c. 2, ℓ. 26-29); 
positioning a conduit (such as at 14) for propulsion gas to flow into the plenum chamber (fig. 1); 
positioning the heat exchanger (14) to receive the concentrated beam such that it heats and pressurizes propulsion gas located adjacent or within the heat exchanger (c. 3, ℓ. 26-34); and 
providing a nozzle (from 36 down) configured to expel the heated and pressurized propulsion gas after it is pressurized by the heat exchanger (see fig. 1; see also fig. 3 for an analogous nozzle with an arrow depicting direction of propulsion gas).
Regarding claims 2 and 14-15: Sanders provides the system of Claim 1 and method of Claim 13, wherein the first window is configured to function as a pressure window of the pressurized plenum chamber (fig. 1: the windows 13 seal their respective openings) and further comprises one or more curved surfaces configured to provide a controlled amount of focusing of the energy (c. 2, ℓ. 26-29: windows 13 may also serve as lenses).
Regarding claims 3 and 16: Sanders provides the system of Claim 2 and method of Claim 13, wherein the controlled amount of focusing is selected to limit the concentration of the energy to temperatures within safe operating limits of system components (c. 3, ℓ. 50-56: the rocket engine of Sanders has been designed to operate within safe operating limits).
Regarding claim 4: Sanders provides the system of Claim 1, further comprising a plenum injector tube (14) configured to inject the propulsion gas into the pressurized plenum chamber (c. 2, ℓ. 30-35).
Regarding claims 9 and 23: Sanders provides the system of Claim 4 and method of Claim 13, further comprising a second injector tube (17), configured to inject a stream of propulsion gas directly into the pressure chamber (fig. 1).
Regarding claim 10: Sanders provides the system of Claim 9, wherein at least one of the plenum injector tube and the second injector tube is configured to receive and inject a mixture of molecules (c. 2, ℓ. 30-31: the hydrogen propellant comprises molecules) derived from an asteroid mining process (the source of the molecules does not structurally alter the injector tubes, as such the injector tubes of Sanders are considered to be capable of performing this function).
Regarding claim 11: Sanders provides the system of Claim 1, wherein the heat exchanger is formed of a porous solid material (c. 2, ℓ. 21-24) configured to allow the flow of the propellant gas through the heat exchanger (c. 3, ℓ. 11-17; see also figs. 1 and 3).
Regarding claim 12: Sanders provides the system of Claim 11, wherein the heat exchanger has an internal surface area having a size sufficient to transfer heat energy from the heat exchanger to propellant gas via heat conduction in order to produce the thrust for the spacecraft (c. 3, ℓ. 26-34).
Regarding claim 22: Sanders provides the method of Claim 13, wherein the heat exchanger is formed of a porous material configured to allow the flow of the first propellant gas therethrough (c. 2, ℓ. 21-24), and the porous material provides sufficient surface area for heat energy transfer to the propellant gas to produce the thrust for the spacecraft (c. 3, ℓ. 26-34).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders in view of Jarvinen (US 4,135,489 A).
Regarding claims 5 and 17: Sanders provides the system of Claim 4 and method of Claim 15, wherein a pressure chamber (12) containing the heat exchanger is located beneath the second window (fig. 1), but fails to teach the second window comprising an array of holes allowing the propulsion gas to flow out of the plenum chamber into a pressure chamber.
Jarvinen teaches a solar thermal collection device having first (51) and second (53) windows which define a plenum chamber (P) therebetween (see fig. 2), wherein the second window comprises an array of holes (c. 5, ℓ. 17-22: window 53 is apertured) that allow the propulsion gas to flow out of the plenum chamber into a chamber containing the heat exchanger (fig. 2: heat exchanger 58). Advantageously, the apertures result in increased cooling of the windows (c. 3, ℓ. 17-40). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the second window of Sanders with apertures as taught by Jarvinen for the purpose of increasing the capacity to cool the windows.
Regarding claims 6 and 19: Sanders provides the system of Claim 5 and method of Claim 18, wherein the array of holes is configured such that the propulsion gas flows through the holes to form a protective gas barrier within a defined distance of an output surface of the second window (Jarvinen fig. 2 shows the gas flowing directly from the surface of the second window).
Regarding claim 7: Sanders provides the system of Claim 5, wherein the plenum injector tube is configured to introduce the propulsion gas into the plenum chamber prior to heating (Sanders fig. 1: the gas would not be heated before the heat exchanger 24) such that the gas: 
cools the plenum chamber (Sanders c. 2, ℓ. 43-45); 
cools at least one surface of the first and second windows (Sanders c. 2, ℓ. 43-45); and 
removes contaminants from at least one surface of the first and second windows (inherently if it is flowing past it will remove at least some contaminants).
Regarding claims 8 and 18: Sanders provides the system of Claim 7 and method of Claim 17, but is silent to anti-reflection coatings. However, the examiner takes Official Notice that anti-reflection coatings are known in the art. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the windows of Sanders with anti-reflection coatings for the purpose of improving the amount of solar energy allowed inside the device.
Regarding claim 20: provides the method of Claim 18, wherein the array of holes is positioned and configured to facilitate cooling the first and second windows using the propulsion gas (Jarvinen c. 3, ℓ. 17-40).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard R Green whose telephone number is (571)270-5380. The examiner can normally be reached Monday to Friday, 10:00 to 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Richard R. Green/Primary Examiner, Art Unit 3647